Pee Cueiam.
This cause was argued and submitted, and in due time a decision was rendered. The opinion is reported ante, p. 304. A motion and briefs for rehearing were filed, and, *853upon further reflection and examination, some of the members of the court became doubtful of the correctness of the decision, and argument was ordered upon the motion for rehearing. When the cause was called for hearing, it was shown that the respondents had complied with the commands of the alternative writ of mandamus in all things and no rights could be protected or enforced by any further hearing.
The motion for rehearing is
OVEBBULED.